Title: To George Washington from Rufus King, 29 January 1798
From: King, Rufus
To: Washington, George



Dear sir
London Jany 29. 1798

I had the Honor today to receive your Letter concerning young la fayette, who arrived at Calais about three weeks since—this I have learnt from an american who saw him there. As it was well known in France that his father & family are in Holstein, I presume that the young man must have left France, and gone to his family—I understand that General La fayette intends imbarking for america Early in the Spring, but that his wife will probably remain in Europe—Circumstances, which are perpetually shifting, may change this Plan—with the most perfect Respect & Esteem I have the Honor to remain Dr Sir Yr Ob. & faithful Sert

Rufus King

